Citation Nr: 0827095	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than February 
19, 2002, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD from February 19, 2002, to July 29, 2004.

3.  Entitlement to an initial rating in excess of 70 percent 
for PTSD from July 30, 2004.

4.  Entitlement to an effective date earlier than July 30, 
2004, for the assignment of a 70 percent initial rating for 
PTSD.

5.  Entitlement to an effective date earlier than July 30, 
2004, for the grant of a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  By the December 2004 rating decision, the RO 
established service connection for PTSD, evaluated as 30 
percent disabling, effective February 19, 2002.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Service connection was previously denied for PTSD by an 
April 1994 rating decision.  The veteran was informed of that 
decision, including his right to appeal, and he did not 
appeal.

3.  Following the April 1994 rating decision, the next 
written communication in which the veteran indicated he was 
seeking service connection for PTSD was received February 19, 
2002.

4.  Prior to July 30, 2004, the veteran's PTSD was not 
manifested by such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

5.  For the period from July 30, 2004, the veteran's PTSD has 
not been manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

6.  The veteran initiated an informal claim of entitlement to 
a TDIU by documents received April 22, 2005, with a formal 
TDIU application being received by VA on May 10, 2005.

7.  Prior to July 30, 2004, the veteran's only service-
connected disability was his PTSD.

8.  A thorough review of all evidence of record does not 
reflect it was factually ascertainable prior to July 30, 
2004, that the veteran satisfied the criteria for assignment 
of a TDIU.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
19, 2002, for the grant of service connection for PTSD are 
not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2007).

2.  The criteria for an initial rating in excess of 30 
percent for PTSD for the period from February 19, 2002, to 
July 29, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 41., 4.2, 4.10, 
4.130, Diagnostic Code 9411 (2007). 

3.  The criteria for an initial rating in excess of 70 
percent for the period from July 30, 2004, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 41., 4.2, 4.10, 4.130, Diagnostic Code 9411 (2007). 

4.  The criteria for an effective date earlier than July 30, 
2004, for the assignment of a 70 percent rating for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2007).

5.  The criteria for an effective date earlier than July 30, 
2004, for the assignment of a TDIU are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Initially, the Board notes that the appellate issues all flow 
from rating decisions which established service connection 
for PTSD and entitlement to a TDIU.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-1 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).

The Board also notes that the veteran was sent VCAA-compliant 
notification letters regarding his current appellate issues 
in April 2002 (service connection for PTSD), April 2005 (TDIU 
criteria), and December 2006.  In pertinent part, these 
letters, taken together, informed the veteran of the evidence 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Further, the December 2006 
letter contained the specific information regarding 
disability rating(s) and effective date(s) outlined by the 
Court in Dingess/Hartman.  This letter also included the 
schedular criteria for evaluating PTSD.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)


The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  He has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the March 2008 Board hearing.  
Moreover, he was accorded VA medical examinations in November 
2004 and April 2006.  Moreover, as a general rule the 
adjudication of a claim for an earlier effective date is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the veteran.  
Consequently, the Board finds that the duty to assist has 
been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Effective Date - Service Connection

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree. (The April 1994 
rating which denied service connection for PTSD was based 
upon the absence of a verified stressor.)  Since the 
veteran's appeal flows from neither of the above, the 
provisions of 38 C.F.R. § 3.157 are not for application in 
the instant case.

"Application" is not defined in the statute. However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."

Service connection was previously denied for PTSD by an April 
1994 rating decision.  The veteran was informed of that 
decision, including his right to appeal, and he did not 
appeal.  Consequently, that decision is now final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the 
effective date for the establishment of service connection 
for PTSD can be no earlier than the date of the new claim.

A thorough review of the evidence of record reflects that, 
following the April 1994 rating decision, the next written 
communication in which the veteran indicated he was seeking 
service connection for PTSD was received February 19, 2002.  
Therefore, he is not entitled to an earlier effective date 
for the grant of service connection for PTSD is not 
warranted.

Increased Ratings - PTSD

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  The veteran 
is, in fact, in receipt of such "staged" ratings in the 
instant case.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Initially, the Board notes that the medical evidence, 
including treatment records, has consistently shown that the 
veteran has depression and chronic sleep impairment.  
However, such symptomatology is associated with the criteria 
for a 30 percent rating.  As such, it does not provide a 
basis for a rating in excess thereof.

Prior to July 30, 2004, the veteran's PTSD was not manifested 
by such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood beyond the 
already acknowledged depression; difficulty in establishing 
and maintaining effective work and social relationships.  No 
such impairment for this period is demonstrated by the 
medical records.  In addition, records dated in June 2001 
reflect that his memory, mood, and consciousness were normal.  
Records dated from January to March 2002 consistently noted 
that he was alert, and oriented times 4.  Further, the 
November 2004 VA examination, even though subsequent to the 
July 30, 2004, effective date for a 70 percent rating, noted 
that testing indicated reasonably good short-term memory 
functioning; no evidence of thought disorder in the sense of 
derailment, tangentiality or circumlocution; and no 
hallucinations or delusions.  It was also noted that he 
performed cognitive functioning tasks reasonably well, and, 
overall, there was no impairment indicated by these tests in 
his thought process or communication ability that would have 
an impact on his capacity to work or his social functioning.  

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 30 percent 
for the relevant period.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the Global Assessment 
of Functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM- 
IV), for rating purposes).

Here, the November 2004 VA examiner assigned a GAF score of 
55 to indicate moderate difficulty in social, occupational, 
or school functioning.  Moreover, the examiner also stated 
that the veteran's PTSD produced, overall, a moderate degree 
of dysfunction, affecting his social functioning and the 
quality of his life strikingly and affecting his work 
capacity to a lesser extent.  The Board acknowledges that the 
record reflects the veteran has not worked since 2000, and is 
in receipt of disability benefits from the Social Security 
Administration (SSA).  Although he now contends it was due to 
his PTSD, the SSA records themselves reflect he was awarded 
disability benefits due to chronic obstructive pulmonary 
disease (COPD).  The veteran also indicated this at the 
November 2004 VA examination, while other treatment records 
for the pertinent period indicate he retired due to physical 
problems.  Therefore, the Board concludes that his level of 
occupational and social impairment for this period was 
adequately reflect by the current 30 percent evaluation.

For the period as of and since July 30, 2004, the veteran's 
PTSD has not been manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  As already noted, the November 2004 VA examination 
noted that testing indicated reasonably good short-term 
memory functioning; no evidence of thought disorder in the 
sense of derailment, tangentiality or circumlocution; no 
hallucinations or delusions; he performed cognitive 
functioning tasks reasonably well, and, overall, there was no 
impairment indicated by these tests in his thought process or 
communication ability that would have an impact on his 
capacity to work or his social functioning.  Treatment 
records dated in April 2005 noted that he was oriented to 
person, place, time, and circumstance; immediate, recent, and 
remote components of his memory were grossly intact; his 
speech was appropriate to the conversation, with no evidence 
of loose associations; no evidence of a psychotic process or 
thought disorder; his thought process was goal-directed, 
linear, and logical; and he denied suicidal or homicidal 
ideation.  Subsequent records dated in June and September 
2005 noted that his speech was normal; no suicidal or 
homicidal ideation; thought process was logical, goal-
directed; his memory grossly intact; and insight/judgment 
good.  The April 2006 VA examination found his orientation 
was within normal limits; appearance and hygiene were 
appropriate; behavior was appropriate; communication and 
speech were within normal limits; thought processes were 
appropriate; judgment was not impaired; memory was only 
mildly impaired; suicidal and homicidal ideation were absent.  
Although treatment records for this period, as well as the 
April 2006 VA examination, noted audio and visual 
hallucinations, the VA examination described them as being 
present intermittently; i.e., they were not persistent.  
Moreover, the examiner found that the veteran did not have 
difficulty performing activities of daily living; no 
difficulty understanding commands; and appeared to pose no 
threat of persistent danger to self or others.  In addition, 
the examiner stated that the veteran had difficulty 
establishing and maintaining effective work/school and social 
relationships because of PTSD, which is consistent with the 
criteria for the current 70 percent rating.  

Although the examiner stated the veteran was unable to work, 
a GAF of 50 was assigned to indicate serious occupational and 
social impairment, but not total.  Similarly, treatment 
records dated in July 2004 and June 2005 also assigned this 
score.  

In view of the foregoing, the Board finds that he veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent for his PTSD prior to July 30, 2004, 
or to a rating in excess of 70 percent thereafter.  

Earlier Effective Date - 70 Percent Rating and TDIU

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

In regard to the assignment of a 70 percent rating prior to 
July 30, 2004, the Board finds that this is intertwined with 
the claim for higher initial evaluations.  For the reasons 
stated above, the Board found that the veteran does not meet 
or nearly approximate the criteria for a rating in excess of 
30 percent for his PTSD prior to July 30, 2004.  Thus, it is 
axiomatic that it was not factually ascertainable prior to 
that date that he satisfied the criteria for a 70 percent 
rating.  Consequently, he is not entitled to an earlier 
effective date.

With respect to the TDIU claim, the Board observes that it is 
the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule. 38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case is 
entitled to extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In this case, the Board observes that the veteran initiated 
an informal claim of entitlement to a TDIU by documents 
received April 22, 2005, with a formal VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability) being received by VA on May 10, 2005.  Thus, 
the effective date in this case is actually earlier than the 
date of claim.

As to whether it was factually ascertainable prior to July 
30, 2004, that the veteran satisfied the criteria for a TDIU, 
the Board notes that his only service-connected disability 
for this period was his PTSD.  The Board has already found 
that his level of occupational and social impairment for this 
period due to the PTSD was adequately reflect by the current 
30 percent evaluation.  Implicit in this determination was 
his not having total occupational impairment.  Rather, the 
GAF score assigned by the November 2004 VA examiner, as well 
as the comments thereof, indicate no more than moderate 
occupational impairment due to the PTSD.  Moreover, as 
already noted, the record reflects the veteran retired in 
2000, and is in receipt of SSA disability benefits, due to 
physical disabilities (particularly COPD) and not because of 
the PTSD.

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In view of the foregoing, the Board concludes that a thorough 
review of all evidence of record does not reflect it was 
factually ascertain
nable prior to July 30, 2004, that the veteran satisfied the 
criteria for assignment of a TDIU.

Conclusion

For the reasons stated above, the Board finds that the 
veteran's current appellate claims must be denied.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than February 19, 
2002, for the grant of service connection for PTSD is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD from February 19, 2002, to July 29, 2004, is denied.

Entitlement to an initial rating in excess of 70 percent for 
PTSD from July 30, 2004, is denied.

Entitlement to an effective date earlier than July 30, 2004, 
for the assignment of a 70 percent initial rating for PTSD is 
denied.

Entitlement to an effective date earlier than July 30, 2004, 
for the grant of a TDIU due to service-connected disabilities 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


